Trtjax, J. (concurring).
I am of the opinion that the appeal book does not show that the defendant excepted to the refusal of the trial judge to charge certain requests. The alleged exceptions are presented by the following words: “I also except to the refusal of the court to charge each and every request submitted by me as requested, that he has declined to charge, and to the refusal of the court to find any requests as requested which he has charged in substance.” Then follow fourteen requests to charge.
An exception to a refusal to charge should be specific. It is not enough for counsel to say, in general terms, that they except to the refusal of the *199court to charge each and every request that it has declined to charge. The case should show that the trial judge was requested to charge a certain proposition, that he refused to do so, and that an exception to such refusal was duly taken. The court at general term should not be required to examine the charge of the trial judge in order to determine whether the appellant has or has not a good exception to a refusal to charge as requested. What refusal is excepted to should appear from the exception itself. Briggs v. Waldron, 83 N. Y. 586 ; Baylis v. Stinson, 110 Ib. 624.
The judgment and order are affirmed with costs.